       Case 1:15-cr-00608-KPF Document 557 Filed 08/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                                                   15 Cr. 608-5 (KPF)
                   -v.-
                                                         ORDER
MESSIAH PERRY,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On August 3, 2021, the Court appointed counsel to assist Mr. Perry with

a contemplated challenge to his conviction in this matter. (Dkt. #551). On

August 9, 2021, counsel for Mr. Perry filed a notice of appearance. (Dkt. #554).

Accordingly, the parties are hereby ORDERED to adhere to the following

briefing schedule: Mr. Perry’s opening papers are due on or before October 8,

2021; the Government’s opposition is due on or before November 5, 2021, and

Mr. Perry’s reply, if any, is due on or before November 22, 2021.

      SO ORDERED.

Dated: August 11, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
